DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chih et al. 2016/0228687.
In regard to claim 1, Chih et al. discloses a medical fluid connection device for connecting in a fluid-conducting manner to a complementary connector unit, the medical fluid connection device comprising a housing member 30 having an inlet opening 13 and at least one outlet opening 1101, said inlet opening and said at least one outlet opening being interconnected in a fluid-conducting manner by way of a fluid duct 110 that extends substantially along an axial direction, and a soft elastic sealing member 20 which in a circumferential direction at least in portions encompasses a wall 151 of the fluid duct and along the axial direction is guided so as to be movable in relation to the wall of the fluid duct, wherein the sealing member in a non-
In regard to claim 2, wherein the sealing member has at least one passage opening 2011 which in the compression position in relation to the at least one outlet opening is disposed so as to at least in portions overlap in such a manner that said at least one outlet opening 1101 is released at least in portions, causing a fluid-conducting connection between the inlet opening and the passage opening.
In regard to claim 3, wherein the at least one outlet opening 1101 is configured in the design of an outlet slot.
In regard to claim 4, wherein the at least one outlet opening 1101 extends in a substantially radial manner through the wall 151 of the fluid duct 110.
In regard to claim 7, wherein the sealing member 20 has a profiled portion which is connected in a form-fitting manner (at 231 and 221) to a complementary profiled counter portion of the housing member in such a manner that the sealing member in the circumferential direction is fixed to the wall of the fluid duct.
In regard to claim 9, wherein the fluid duct 110 has a receptacle 30 is provided for receiving an elongate receptacle SY of the complementary connector unit.

In regard to claim 11, wherein said medical fluid connection device consists of the sealing member 20 and the housing member 30.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle 2005/0087715.
In regard to claim 1, Doyle discloses (fig. 9) a medical fluid connection device for connecting in a fluid-conducting manner to a complementary connector unit, the medical fluid connection device comprising a housing member 53 having an inlet opening and at least one outlet opening, said inlet opening and said at least one outlet opening being interconnected in a fluid-conducting manner by way of a fluid duct 54 that extends substantially along an axial direction, and a soft elastic sealing member 65 which in a circumferential direction at least in portions encompasses a wall of the fluid duct and along the axial direction is guided so as to be movable in relation to the wall of the fluid duct, wherein the sealing member in a non-connected state of the fluid connection device assumes a sealing position and seals in a fluid-tight manner the at least one outlet opening (see fig. 9) and, in a state of the fluid connection device connected to the complementary connector unit, along the axial direction is elastically compressed to a compression position in such a manner that the at least one outlet opening is released (see fig. 10), wherein a Luer external taper (end surface at 58) is provided (“for connecting in a fluid-tight manner to a Luer internal taper of the complementary connector unit” is considered an intended use limitation that carries little patentable weight in an apparatus claim), wherein the Luer external taper is configured by a wall portion of the soft elastic sealing member 65.
.
Allowable Subject Matter
Claims 6 and 8 are allowed.
Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive.
Applicant argues that both Chih et al. and Doyle fail to disclose a “Luer taper” because “Luer taper” is a term of art for making leak-free connections and has a specific angle that complies with industry standards, such as those governed by ISO 80369.
Applicant argues that the recitation “Luer taper” is a term of art that implies a certain structure.  However, there is no support for this special structure in the specification regarding ISO 80369.  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  With lack of support defining “Luer external taper” in the specification, that recitation is being interpreted by the Examiner using their plain meaning, a Luer with an external taper.
Both Chih et al. and Doyle discloses a Luer with an external taper, as described in further detail in the prior art rejection above, and therefore the prior rejection has been maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679